Citation Nr: 1732115	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO. 13-28 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a heart condition, to include coronary artery disease and ischemic heart disease.

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for peripheral vascular disease.

5. Entitlement to service connection for a kidney disorder.

6. Entitlement to service connection for vision problems.

7. Entitlement to a rating in excess of 20 percent for right lower extremity radiculopathy.

8. Entitlement to a rating in excess of 20 percent for left lower extremity radiculopathy.
9. Entitlement to a total rating based on individual unemployability due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to September 1984. 

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran currently has tinnitus that had its onset during active service.

2. The Veteran's diagnosed heart condition, ischemic heart disease, is presumed to be related to exposure to herbicide agents while serving in the Republic of Vietnam.

3. The Veteran's diagnosed PTSD is related to active service.

4. The Veteran's diagnosed peripheral vascular disease has been aggravated by service connected diabetes mellitus Type II.

5. The Veteran's diagnosed diabetic nephropathy has been aggravated by service connected diabetes mellitus Type II.

6. Refractive error of the eye is not a disability for which service connection may be granted, and the Veteran's refractive error was not subjected to a superimposed disease or injury that had its onset in service or that is otherwise associated with service.

7. The Veteran's right leg radiculopathy has not resulted in moderately severe or greater incomplete paralysis of the right sciatic nerve.

8. The Veteran's left leg radiculopathy has not resulted in moderately severe or greater incomplete paralysis of the left sciatic nerve.


CONCLUSIONS OF LAW

1. The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The criteria for service connection for ischemic heart disease have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3. The criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4. The criteria for service connection for aggravation of peripheral vascular disease, due to service connected diabetes mellitus Type II, have been met. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

5. The criteria for service connection for aggravation of a diabetic nephropathy, due to service connected diabetes mellitus Type II, have been met. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

6. The criteria for service connection for an eye disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102 , 3.303, 3.310 (2016).

7. The criteria for a rating in excess of 20 percent for radiculopathy of the right extremity have not been met for any period on appeal. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.124(a), Diagnostic Code 8599-8520 (2016).

8. The criteria for a rating in excess of 20 percent for radiculopathy of the left extremity have not been met for any period on appeal. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.124(a), Diagnostic Code 8599-8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA must assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim. VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after VA receives a complete or substantially complete application for benefits. 38 U.S.C.A. § 5103 (a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004). The Board finds that the Veteran has been provided adequate notice in response to the claims. The record shows that he was provided noticed most recently in July 2013 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence, as well as providing him appropriate notice with respect to the disability rating and effective date elements of the claim. 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. Examinations have been provided for the Veteran's claims except with regards to his vision problem claim. VA is obliged to provide an examination or obtain a medical opinion in a claim when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between current disability and service is low. McLendon v. Nicholson, 20 Vet. App. 79 (2006). Here, the Board notes the service treatment records are completely devoid of a clinical assessment of a superimposed eye injury with residuals, and the Veteran is currently diagnosed with a refractive error for which as a matter of a law service connection is not available. In short, the Board finds that an examination is unnecessary to decide this claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A (d) and 38 C.F.R. § 3.159 (c)(4).

The Veteran has not referred to any additional, unobtained, relevant, available evidence. Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection 

Tinnitus

The Veteran contends that his diagnosed tinnitus is related to service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2016).

The question for the Board is whether the Veteran's currently diagnosed tinnitus either began during active service, or is etiologically related to an in service disease or injury. 

The Board finds that competent, credible, and probative evidence establishes that tinnitus is etiologically related to the Veteran's active service.

The Veteran reports that he began experiencing the sounds of tinnitus onset during service and that he believes it was due to the acoustic trauma while working near the flight line. The Board notes that the Veteran is already service connected for bilateral hearing loss due to this same acoustic trauma experienced in service. The Veteran reports that tinnitus is still present and has been present since separation from service.

The Board acknowledges that an October 2010 VA audiological examination report shows an opinion that the etiology of the Veteran's tinnitus was could not be provided without speculation. Also noted is a June 2011 VA examination report that showed the Veteran did not report tinnitus. The examiner noted that the Veteran's service medical records and post service medical records showed no complaints or treatments for tinnitus. 

The Board notes that the Veteran is competent, as a layperson, to testify as to presence of symptoms such as ringing in his ears. Charles v. Principi, 16 Vet. App. 370 (2002). Further, in certain situations, lay evidence may be sufficient to diagnose a medical condition. Barr v. Nicholson, 21 Vet. App. 303 (2007). As the evidence contains statements from the Veteran that he experiences tinnitus, the Board finds that, when reasonable doubt is resolved in favor of the Veteran, there is competent and credible evidence of a current tinnitus disability. Moreover, acoustic trauma in service has already been conceded as the Veteran is service connected for bilateral hearing loss.

Under the particular circumstances presented here, the Board is persuaded that the Veteran's tinnitus can as likely as not be attributed to either the same etiology as his service-connected hearing loss, in-service exposure to noise, or directly to service-connected hearing loss. Thus, resolving reasonable doubt in the appellant's favor, the Board finds that service connection for tinnitus is warranted. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).

Heart Condition

The Veteran contends that his heart condition, which has been diagnosed as ischemic heart disease, is related to service, to include exposure to herbicides while serving the in Republic of Vietnam. The Board notes that the RO has conceded that the Veteran had service in the Republic of Vietnam and also has conceded exposure to herbicides.

If a veteran was exposed to an herbicide agent during active service and manifests ischemic heart disease to a compensable degree any time after such service, ischemic heart disease will be service connected even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied. 38 C.F.R. §§ 3.307 (a)(6), 3.309(e) (2016).

Of record is a November 2013 VA examination report that shows that the Veteran has ischemic heart disease, diagnosed as coronary artery disease of native vessels and atrial fibrillation. Thus, here, the Veteran's exposure to herbicides during his active service has been conceded, and the record confirms that the Veteran has been diagnosed with ischemic heart disease. Accordingly, entitlement to service connection for ischemic heart disease is warranted. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.307 (a)(6), 3.309(e) (2016).

Psychiatric Disability

The Veteran contends that his diagnosed psychiatric disability, PTSD, is related to experiences while stationed in the Republic of Vietnam. 

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and an in-service stressor. 38 C.F.R. § 3.304 (f) (2016). If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304 (f)(2) (2016).

The Veteran contends that while he was temporarily assigned in the Republic of Vietnam, he was assigned to morgue duty for three days and was exposed to dead bodies, which led to the development of PTSD. 

A November 2013 DBQ completed by a VA psychologist shows that the Veteran was diagnosed with PTSD according to the DSM-IV criteria. The examiner noted that the Veteran's PTSD stressors occurred during active service when he was assigned to morgue duty and while being in a bunker and being fired upon by the Viet Cong. The examiner also noted that the stressors reported included the fear of hostile military or terrorist activity. Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that the record shows medical evidence diagnosing the Veteran with PTSD and a link between the Veteran's current symptoms and his in-service stressors. 

Therefore, the Board finds that all of the required elements for a service connection for PTSD have been met. 38 C.F.R. § 3.304 (f) (2016). Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for PTSD is warranted. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).

Peripheral Vascular Disease and Kidney Disorder

The Veteran contends that his peripheral vascular disease and kidney disorder are due to or related to active service.

The Board has previously noted the criteria for direct service connection. Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2016). Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated. When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition. Allen v. Brown, 7 Vet. App. 439 (1995).

A review of the Veteran's service treatment records shows no reports or complaints of peripheral vascular disease or a kidney disorder. In addition, there is no evidence of these conditions following service discharge, and the first objective medical evidence of these conditions was not noted until many years following service discharge. Therefore, the Board finds that the preponderance of the evidence is against a claim for service connection for a peripheral vascular disease or kidney disorder on a direct basis.

However, the Board finds that the evidence supports a claim of entitlement for aggravation of a peripheral vascular disease and diabetic nephropathy due to service connected diabetes mellitus Type II.

A November 2013 VA examination report shows that the Veteran was diagnosed with peripheral vascular disease and renal disease (diabetic nephropathy). The examiner specifically reported that the Veteran's service connected diabetes mellitus Type II aggravates both of these disabilities. The examiner reported that the Veteran's renal functioning and blood pressure would be worsened through diabetic glomerulosclerosis. 

Upon consideration of the above, the Board finds that the evidence supports the Veteran's claim of entitlement to service connection for aggravation of peripheral vascular disease and diabetic nephropathy due to service-connected diabetes mellitus Type II. 38 C.F.R. § 3.310 (2016).

Vision Condition

The Veteran contends that his vision problems were caused by active service.

A review of the Veteran's service treatment records shows that the Veteran was noted to wear glasses for astigmatism in April 1964. An October 1969 service treatment record noted that the Veteran had a corneal abrasion. No complications or residuals were noted. An October 1984 separation examination report shows that the Veteran had defective visual acuity O.S. corrected for both eyes. 

Post service VA treatment records show that the Veteran has been diagnosed with a refractive error and wears glasses. Treatment notes also show prescription updates to correct his vision to 20/20.

With regards to the Veteran's vision, the Board notes that refractive error of the eyes is not a disease or injury within the meaning of the law and regulations governing the award of VA compensation. 38 C.F.R. § 3.303 (c) (2016). For purposes of entitlement to benefits, the law provides that refractive error of the eyes is a developmental defect and not a disease or injury within the meaning of applicable legislation. In the absence of superimposed disease or injury, service connection is not granted for refractive error of the eyes, even if visual acuity decreased in service. 38 C.F.R. §§ 3.303(c), 4.9 (2016). The validity of this exclusion in 38 C.F.R. § 3.303 (c) of congenital and development defects such as refractive error from the definition of disease or injury has been upheld by the United States Court of Appeals for Veterans Claims (Court). Winn v. Brown, 8 Vet. App. 510 (1996).

In consideration of this evidence, the Board finds that the preponderance of the evidence is against service connection for vision problems because the claim must be denied as a matter of law. While the Veteran did have an corneal abrasion in service, there is no reports or diagnosis of this issue causing a decrease in his vision or causing his vision problems. Additionally, the only current diagnosed medical condition of the eyes is a refractive error. Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.

III. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). 

If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently rated 20 percent for radiculopathy of the right and left sciatic nerve under Diagnostic Code 8520. Under Diagnostic Code 8520, a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve. A 40 percent rating is warranted for moderately severe incomplete paralysis. A 60 percent rating is warranted for severe incomplete paralysis with marked atrophy. An 80 percent rating is warranted for complete paralysis, where the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or, very rarely, lost. 38 C.F.R. § 4.124a , Diagnostic Code 8520 (2016).

The words slight, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are equitable and just. 38 C.F.R. § 4.6 (2016). The use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 U.S.C.A. § 7104 (a); 38 C.F.R. §§ 4.2, 4.6 (2016).

In rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis. The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. 38 C.F.R. § 4.123 (2016). Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis. 38 C.F.R. § 4.124 (2016). 

In rating diseases of the peripheral nerves, the term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124 (a) (2016). When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The ratings for peripheral nerves are for unilateral involvement. When bilateral, they are combined with application of the bilateral factor. 38 C.F.R. § 4.124 (a) (2016).

An April 2010 VA examination report shows the Veteran was diagnosed with radiculopathy of the bilateral lower extremities. The Veteran reported constant numbness, spasms, and stiffness of legs 3-4 times per week. The Veteran also reported that his right leg would on occasion give way and cause falls. Right and left legs were noted to have normal sensation with monofilament testing to all areas except great toes, assessed as 2 to all areas except toes. Sensory with tuning fork was noted as normal and muscle strength to bilateral legs was 4 out 5. No atrophy of leg muscles was noted. 

An April 2013 VA examination report showed that no muscle atrophy was noted. Deep tendon reflexes of the lower extremities showed 1+ for hypoactive. Sensory examination showed an indication of absent for the bilateral lower leg/ankle and foot/toes. Increased pain when walking was noted. Vibration testing was not felt in the bilateral toes or ankles but was noted to be felt in the bilateral knees. Intermittent pain, paresthesias, and numbness were noted to be symptoms of radiculopathy of a moderate degree. The Veteran was diagnosed with paralysis of the sciatic nerve bilaterally, but the sciatic nerve paralysis was assessed as incomplete of a moderate severity bilaterally. 

An August 2013 VA examination noted there was no muscle atrophy. Normal bilateral muscle strength testing was noted. Deep tendon reflexes of the knee and ankle were normal. Sensory examination was normal. Radiculopathy was not noted on examination. 

After reviewing the evidence of record, the Board finds that the criteria for ratings in excess of 20 percent for radiculopathy of the right and left lower extremities are not met. The Board finds that the most probative evidence of record shows that the Veteran's neurological symptoms of the right and left lower extremities are moderate in severity with incomplete paralysis, and do not meet the criteria for the next highest rating of 40 percent that would require moderately severe symptoms. Specifically, the April 2013 VA examiner found that the Veteran's right and left lower extremities showed absent sensory assessment, intermittent pain, paresthesias, and numbness, which were all assessed as moderate. Additionally, incomplete paralysis of a moderate severity bilaterally was clinically noted, which is the criteria for the 20 percent rating.

As the Board finds the evidence shows that the Veteran's right and left lower extremity radiculopathy has not been described in a manner that approximates moderately severe incomplete paralysis at any time during the appeal period, a rating of 40 percent is not warranted. While sensory testing has consistently shown impairment of the Veteran's right and left lower extremities, this impairment has not reached the level of moderately severe. More importantly, the most recent August 2013 VA examination report classified the lower right and left leg impairment as absent. 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

Therefore, the Board finds that a rating in excess of 20 percent for right and left lower extremity radiculopathy must be denied.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for ischemic heart disease is granted.

Entitlement to service connection for posttraumatic stress disorder is granted.

Entitlement to service connection for peripheral vascular disease due to service-connected diabetes mellitus Type II is granted.

Entitlement to service connection for diabetic nephropathy due to service-connected diabetes mellitus Type II is granted.

Entitlement to service connection for vision problems is denied.

Entitlement to a rating in excess of 20 percent for right lower extremity radiculopathy is denied.

Entitlement to a rating in excess of 20 percent for left lower extremity radiculopathy is denied.


REMAND

As noted above, the Veteran's disability picture has changed with the granting of service connection for the various disabilities above, and his appeal for TDIU is contingent on the ratings and effective dates assigned to these now service-connected disabilities. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). As such, this issue must be remanded.

Accordingly, the case is REMANDED for the following action:

After processing the grants of service connection awarded herein, including the assignment of disability ratings and effective dates, and conducting any additional development deemed warranted, adjudicate whether a TDIU is warranted due to the impact of the Veteran's service-connected disabilities. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


